Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 7-12, 29, 33 and 37-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to indicate that the interface is anchored to the physical object. Therefore the interface and gesture plane are both anchored to the physical object, the planes are not parallel and the gesture is rotated from the gesture to interface plane.
Separate prior art was found that had gesture planes, interface planes, anchoring, and the rotation, however no single reference was found nor a combination of references that would render the claims obvious. For example 200150323998 anchors a gesture plane but does not have a separate AR interface plane that is anchored. 20080266323 and 20150269783 combines the gesture and interface plane, so there is a single plane no rotation. 20150062003 has a gesture plane and interface plane, but there is no anchoring and rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616